Citation Nr: 1540820	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-23 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for migraine headaches, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios.  

2.  Entitlement to service connection for an upper back condition, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios.  

3.  Entitlement to service connection for chronic fatigue, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios.  

4.  Entitlement to service connection for sleep apnea, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios.  

5.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as due to in-service exposure to high frequency voltage power lines and high frequency radios.  
6.  Entitlement to service connection for residuals of Guillain-Barre Syndrome (GBS), to include as due to in-service exposure to high frequency voltage power lines and high frequency radios.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to July 1949.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in relevant part, denied service connection of migraine headaches, an upper back condition, chronic fatigue, sleep apnea, hypertension, and residuals of GBS.  

In May 2014, the Veteran filed an Authorization and Consent to Release Information to the Department of Veterans Affairs (VA Form 21-4142) for VA to obtain medical records pertaining to migraines and dizziness that made reference to a page of the March 2014 Statement of the Case (SOC) that discussed service connection for migraine headaches.  The RO accepted the VA Form 21-4142 as a Substantive Appeal of the Veteran's claim for migraine headaches.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

At the May 2015 Board hearing, the Veteran testified that it was his intent to move forward with his claims for service connection of an upper back condition, chronic fatigue, sleep apnea, hypertension, and GBS, as well as his claim for migraine headaches.  As such, the undersigned VLJ took jurisdiction over all of the Veteran's claims and allowed the Veteran to provide testimony with respect to them.  

The Board notes that the Veteran did not file a formal substantive appeal of his claims in response to the March 2014 SOC.  However, the Board finds that the RO's acceptance of the May 2014 VA Form 21-4142 as the Veteran's Substantive Appeal with respect to his claim for migraine headaches, without seeking further clarification from the Veteran with respect to his other claims, may have led the Veteran to believe that the appeal of all his claims remained pending.  The 60-day period in which to file a substantive appeal is not jurisdictional, and, thus, VA may waive any issue of timeliness in the filing of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  Therefore, the Board finds that the Veteran's claims for service connection of an upper back condition, chronic fatigue, sleep apnea, hypertension, and residuals of GBS remain before the Board in this appeal.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  The hearing transcript is contained in the Virtual VA file.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The January 1985 rating decision, which denied the Veteran's claim for service connection of migraine headaches, was not appealed and is final.

2.  Evidence received since the January 1985 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  The most probative medical evidence shows that the Veteran does not have a current diagnosis of an upper back condition.

4.  The most probative medical evidence shows that the Veteran does not have a current diagnosis of chronic fatigue.

5.  The Veteran's sleep apnea first manifested many years after his separation from service, and was not incurred in service or causally related to an in-service injury, disease, or event.

6.  The Veteran's hypertension first manifested many years after his separation from service, and was not incurred in service or causally related to an in-service injury, disease, or event.

7.  The Veteran's residuals of GBS first manifested many years after his separation from service, and was not incurred in service or causally related to an in-service injury, disease, or event.


CONCLUSIONS OF LAW

1.  The January 1985 rating decision, which denied the Veteran's claim for service connection of migraine headaches, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  
2.  Evidence received since the final January 1985 rating decision is not new and material and, therefore, the claim for service connection of migraine headaches is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection of an upper back condition, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

4.  The criteria for entitlement to service connection of chronic fatigue, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for entitlement to service connection of sleep apnea, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for entitlement to service connection of hypertension, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3,307, 3,309 (2015).

7.  The criteria for entitlement to service connection of residuals of Guillain-Barre Syndrome, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1), (2) (West 2014).

In the present case, in an April 2012 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

In a January 2014 letter, the RO informed the Veteran that he was previously denied service connection for migraine headaches.  He was also informed of the basis for that denial.  The letter explained that new and material evidence that relates to the basis of the denial must be submitted to reopen the claim.  

Although the January 2014 letter was provided after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following provision of the required notice and completion of all indicated development of the record, the RO readjudicated the claim in March 2014 and January 2015.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (finding that timing error may be cured by new VCAA notification followed by readjudication of claim).  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran or his representative, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.  

The Board acknowledges that the Veteran has frequently contended that his "ROTC" records are missing.  In his March 2013 Notice of Disagreement, the Veteran stated that after he was discharged from the Army in 1949, he enrolled at the City College of New York and "enlisted in the United States Army Reserve Control, ROTC."  Specifically, he stated that he was discharged from the ROTC program "for medical reasons aggravated during [his] active service," which he described as an upper back condition and migraine headaches.  At his May 2015 Board hearing, the Veteran testified that he was given a medical discharge from the ROTC program in 1950, but he did not know the medical basis for the discharge.  He was just told that he had a medical condition and that he had to leave the program.  See May 2015 Transcript of Hearing at 7 and 10.  The Veteran testified further that after being discharged from the ROTC program he immediately went to VA in 1951 and started filing compensation and pension claims.  See Transcript at 12-13.  

VA made numerous unsuccessful attempts to obtain the ROTC records.  The RO provided the Veteran with a formal finding on the unavailability of the ROTC records in May 2013.  The Veteran responded in May 2013 that he was told his 1950 ROTC records are no longer available, as ROTC records are destroyed after two years of leaving the program.  In addition, the Veteran requested that VA proceed and process his claim.  See May 2013 Report of General Information (VA Form 21- 0820).  The Board finds that any further additional attempts to obtain the ROTC records would be futile.  In any event, the Board notes that the ROTC records are not probative.  The Veteran has only specifically alleged that his discharge from ROTC was due to migraine headaches and an upper back condition.  As discussed below, reopening and service connection are denied for these claims because the Veteran does not have a current diagnosis of migraine headaches or an upper back condition.  

As noted in the introduction, the Veteran requested that VA obtain medical records from NYP/CUMC reflecting treatment for migraines and dizziness between 1960 and 1980.  See May 2014 VA Form 21-4142.  In July 2014, NYP/CUMC responded in July 2014 that no records were found for the Veteran.  It also included its record retention policy that suggests the Veteran's records most likely would have been destroyed.  Thus, the Board finds that any additional attempts to obtain these records would be futile.  Moreover, as noted above, the records are not probative, as the Veteran does not have a current diagnosis of migraine headaches.  The Veteran has not identified any other outstanding available records that have not been requested or obtained.  

The Veteran was afforded a VA examination in May 2012 for his migraine headaches.  The Board finds the May 2012 examination report to be adequate, as the examiner interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted a physical examination, and provided a reasoned rationale for the opinion rendered.  The examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service.

The Board notes that the Veteran has not been provided with a VA examination with respect to his claims for service connection of an upper back condition, chronic fatigue, sleep apnea, hypertension, and residuals of GBS.  The Board finds that VA examinations are not necessary to determine whether these conditions are related to his service, as the standards set out in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id at 81.  As will be explained below, there is no medical evidence that shows the Veteran has a current diagnosis of an upper back condition or chronic fatigue, or credible lay evidence of persistent or recurrent symptoms of an upper back condition or chronic fatigue.  There is also no medical or credible lay evidence that the Veteran was diagnosed with sleep apnea, hypertension, or GBS in-service or within any applicable presumptive period.  Rather, there is ample credible medical evidence that he was diagnosed with these conditions several decades after service.  Also, the only evidence of record relating the Veteran's claimed disabilities to service are the Veteran's own general conclusory statements, which do not meet the low threshold of an indication that the claimed disabilities are due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon, 20 Vet. App. at 83.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate his claims.  The Veteran testified to the onset and symptoms of his conditions.  The Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims, or that a reasonable person could be expected to understand from the notice what was needed.  

The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claims and the submission of additional evidence was discussed.  For the first time, the Veteran contended at his hearing that all of his conditions are due to in-service exposure to high frequency voltage power lines and high frequency radios.  The Veteran's representative stated that he would submit studies to support that theory.  The record was left open for 60 days to receive that evidence and to allow the Veteran to submit evidence of current diagnoses of his conditions.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  REOPENING CLAIM FOR MIGRAINE HEADACHES

Relevant Law 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

Also, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement set forth in 38 C.F.R. § 3.156(a) that new and material evidence must be submitted to reopen a previously denied claim.  38 C.F.R. § 3.156(c) (2015).  Such records include, but are not limited to service records that are related to a claimed in-service event, injury, or disease (regardless of whether such records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met); additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and declassified records that could not have been obtained because the records were classified when VA decided the claim.  Id. 

In the May 1951 original rating decision, the RO denied service connection for migraine headaches finding that the Veteran's condition was a constitutional or developmental abnormality that was not a disability under VA law.  The RO further noted that the Veteran had hay fever, with secondary migraine headaches caused by allergies.  

In November 1984, the Veteran filed another claim for migraine headaches.  See November 1984 Veteran's Application for Compensation or Pension 
(VA Form 21-526).  In a January 1985 letter, the RO informed the Veteran that, because new and material evidence had not been submitted, no change to the previously denied claim would be taken.  The letter also informed the Veteran to contact the RO within one year if he disagreed with that determination.  As the January 1985 letter informed the Veteran of the determination made on his claim and provided him with notice of how to appeal the determination, the Board finds that the letter constitutes a rating decision of the RO.  A notice of disagreement was not filed within one year of the notice of that decision.  Moreover, no correspondence or evidence was added to the Veteran's claims file for more than ten years following notification of the January 1985 decision.  Thus, the Board finds that the January 1985 rating decision is final.  See 38 C.F.R. § 3.156(b) (2015).  

The Board notes that it appears additional relevant service treatment records were added to the Veteran's claims file in February 1960.  As these records where on file at the time of the January 1985 rating decision, the Board presumes they were taken into consideration in the decision.  Prior to February 1990, VA ROs were not required to provide a statement of reasons or bases for their decisions, and the Federal Circuit has held that RO decisions prior to that date are presumptively valid, even in the absence of such discussion.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004) (holding that statements of reasons or bases in the ROs' decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision"); see also Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (holding that "silence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record").

The Board also notes that the Veteran filed a claim for migraine headaches in November 1995.  See November 1995 VA Form 21-526.  In a February 1996 letter, the RO informed the Veteran that VA found his migraine headaches not to be service connected because his November 1995 claim did not include any new evidence.  The Board finds that this letter does not constitute a rating decision of the RO as it did not include any notice of the Veteran's appellate rights, and the November 1995 claim is not considered an abandoned claim as the Veteran was not informed that if he submitted new and material evidence within a time prescribed the RO would reconsider the claim.  

In its June 2012 rating decision, the RO denied service connection for migraine headaches.  Subsequently, it was determined that the Veteran's claim had previously been denied, so new and material evidence was necessary to reopen the claim.  In its March 2014 SOC, the RO determined that the May 2012 VA examination provided new and material evidence and reopened the Veteran's claim.  The RO then denied the Veteran's claim on its merits because the Veteran did not have a current diagnosis of migraine headaches. 

The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New Evidence

The new evidence received after the January 1985 rating decision includes, in relevant part, a November 1995 statement by the Veteran that he suffered from severe headaches while on active duty, and that after entering ROTC he was "mustered out."  See November 1995 VA Form 21-526.  

In November 1995, the Veteran submitted medical records from private providers in Venezuela.  They include reports from a 1983 renal gammagraphy that shows slightly diminished renal function on the left side; a September 1991 electroencephalogram (EEG) performed due to hypertension and a seizure disorder caused by the temporal lobe that shows an abnormal focal EEG; and December 1991 sinus x-rays that show slight inflammatory sinonasal disease with ethmoidal predominance and left nasal septum deviation.

UMMC/F-UMC private treatment records from May 2001 to February 2008 are negative for complaints, diagnosis, treatment, and history of migraine headaches.  Migraine headaches also are not listed on the Veteran's problem list.  On a July 2001 Adult History and Physical form, the Veteran did not check that he has been troubled by headaches.  A separate June 2001 record shows the Veteran denied headaches.

In January 2012, the Veteran filed a claim for service connection of thalassemia minor.  See January 2012 Supplemental Claim for Compensation (VA 
Form 21-526b).  In April 2012, the Veteran clarified that his military service caused intense aggravation of his pre-existing thalassemia minor, which in turn caused and aggravated his migraines, chronic fatigue, sleep apnea, hypertension, and effects of GBS.  See April 2012 Report of General Information (VA Form 21-0820).

At a May 2012 VA examination for migraine headaches, the Veteran reported that he was born with thalassemia minor.  He stated that while he was in the military he developed a malady of symptoms, to include migraines.  He reported that he may have had migraines as a child, but that the migraines got worse in service.  He noted that he went into an ROTC program in 1949, but a medical discharge was recommended due to his headaches.  The Veteran reported that after 1949 he did not see anyone for treatment of his headaches and just took aspirin.  In 1953, the Veteran took a job in Venezuela.  His headaches continued, but his job allowed him to lie down and take aspirin as necessary.  Sometimes the headaches appeared in clusters and lasted for days.  Throughout the decades, the Veteran just tolerated the headaches.  When he was 40 years old, the Veteran developed severe hypertension (230/110).  He was prescribed massive doses of antihypertensive medications and the headaches subsided.  He denied migraine headaches currently.  He reported that his last migraine headache occurred 10 years ago in Venezuela and that he was given a massive amount of antihypertensive medications.  The Veteran had no complaints of headache pain.  The VA examiner found that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The examiner opined that "there is no diagnosis of current headaches."

At a May 2012 VA examination for mental disorders, the Veteran reported that he got a medical discharge from ROTC, for migraine headaches especially.  He attributed his headaches to physical exertion in service. 

VA treatment records from October 2007 to September 2012 are negative for complaints, diagnosis, treatment, and history of migraine headaches.  Migraine headaches also are not listed on the Veteran's problem list.  

In his March 2013 Notice of Disagreement, the Veteran stated that he was discharged from his ROTC program in 1950 due to aggravation of migraine headaches and an upper back condition.  

At his May 2015 Board hearing, the Veteran testified that his migraine headache symptoms began in 1948 while in service.  See May 2015 Transcript of Hearing at 6.  He contended, for the first time, that his migraine headaches were due to in-service exposure to high frequency voltage power lines and high frequency radios.  Id. at 7.  The Veteran's representative stated that he would submit studies to support that theory.  Id. at 8.  The record was left open for 60 days to receive that evidence.  The Veteran also testified that he was given a medical discharge from the ROTC program in 1950, but was just told that he had a medical condition and that he had to leave the program.  Id. at 7 and 10.  The Veteran did not testify that he currently suffers from migraine headaches.  

In May 2015, after the Board hearing, the Veteran went to a VA physician and requested that the physician summarize the Veteran's diagnoses to submit in connection with this appeal.  The physician reviewed the Veteran's medical records and listed those conditions for which the Veteran is receiving active treatment and those conditions for which the Veteran has a history.  This list does not include active treatment for or a history of migraine headaches. 

Analysis

Although the Veteran's statements that his migraine headaches are due to his pre-existing thalassemia minor, that his migraine headaches are due to in-service exposure to high frequency voltage power lines and high frequency radios, and that he was discharged from the ROTC program due to migraine headaches are new; the VA and private treatment records referenced above are new; and the May 2012 VA examination is new, in that they were not of record at the time of the last final rating decision in January 1985, the Board finds that the evidence is not material because it does not raise a reasonable possibility of substantiating the claim, i.e., show that the Veteran has a current diagnosis of chronic migraine headaches.  

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the present case, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with migraine headaches.  None of the VA and private medical records shows a diagnosis or history of migraine headaches.  The May 2012 VA examiner did not find a current diagnosis of migraine headaches.  Finally, the May 2015 VA list of all the Veteran's current and past diagnoses does not contain a diagnosis or history of migraine headaches.

Moreover, the Veteran's lay testimony does not even support that he currently has migraine headaches.  At the May 2012 VA examination, the Veteran reported that he had not had a migraine headache in 10 years.  At his May 2015 Board hearing, the Veteran also did not testify that he currently has migraine headaches.  

Although in the previous VA denials, the RO did not consider whether service connection was warranted for migraine headaches due to in-service exposure to high frequency voltage power lines and high frequency radios, separate theories in support of a claim for a particular benefit are not equivalent to separate claims, and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Also, while the Veteran is now advancing a new theory on how he believes a headache disability is related to service, his statement standing alone does not constitute new and material evidence.  His statement is merely an additional theory of entitlement as opposed to material evidence that raises a reasonable possibility of substantiating the claim.  The Board notes that the record was left open to receive evidence to support this new theory; however, neither the Veteran nor his representative submitted any evidence to support it.  

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for migraine headaches. Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's petition to reopen such claim is denied.



III.  SERVICE CONNECTION

The Veteran seeks service connection of an upper back condition, chronic fatigue, sleep apnea, hypertension, and residuals of GBS.  He contends that his symptoms began in 1948 while in service.  See May 2015 Transcript of Hearing at 6.  The Veteran alleged first that his military service caused intense aggravation of his pre-existing thalassemia minor, which in turn caused and aggravated these conditions.  See April 2012 Report of General Information (VA Form 21-0820).  Alternatively, the Veteran contended at his Board hearing that these conditions were caused by in-service exposure to high frequency voltage power lines and high frequency radios.  See May 2015 Transcript of Hearing at 7.  

Relevant Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as hypertension and GBS.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Background

In the Veteran's February 1951 application for VA compensation, just after the alleged discharge in 1950, the Veteran filed claims for service connection for hay fever and migraine headaches only, and he did not make any mention of an upper back condition or the ROTC medical discharge.  See February 1951 Veteran's Application for Pension or Compensation for Disability Resulting from Service in the Active Military or Naval Forces of the United States (VA Adjudication Form 526).  The Veteran also did not report the ROTC discharge or an upper back condition at his April 1951 VA examination.  The Veteran also did not note the ROTC medical discharge when he filed another claim for migraine headaches in November 1984.  See November 1984 Veteran's Application for Compensation or Pension (VA Form 21-526).  It was not until he filed a claim for migraine headaches in November 1995, 44 years after the alleged medical discharge, that he reported he was "mustered out" of the ROTC program.  See November 1995 VA Form 21-526.  In June 2015, the Veteran submitted a copy of his transcript from the College of the City of New York as support for his participation in the ROTC program.  Although it is difficult to read, the Board does not find any specific evidence on the transcript that the Veteran was enrolled in an ROTC program.  

Service treatment records show no complaints, diagnosis, or treatment of an upper back condition, sleep apnea, hypertension, or any type of neurological disorder, including GBS.  A May 1948 note shows the Veteran complained of a stiff neck.  He could move his neck without pain.  A February 1949 note shows the Veteran complained of fatigue if he had a severe headache that was left untreated.  The June 1949 discharge Report of Medical Examination shows all of the Veteran's systems were normal and that the Veteran had no complaints.  Specifically, his blood pressure was recorded as 126/80, with a normal heart and vascular system.  The Veteran's spine and extremities also were normal, with normal gait.  The history section lists only pre-service illnesses and surgeries, and notes "no further medical or surgical history."  The Veteran was found to be qualified for full duty.  His Enlisted Record and Report of Separation (WD 53) shows his discharge was due to the expiration of his term of service, not to a medical condition.  

At the Veteran's April 1951 VA examination, his blood pressure is recorded as 132/82.  The examination report is negative for complaints, diagnosis, and treatment for an upper back condition, neck stiffness, fatigue, sleep apnea, hypertension, or any type of neurological disorder, including GBS. 

A private September 1991 EEG report shows that the EEG was requested due to hypertension and a seizure disorder caused by the temporal lobe.  

UMMC/F-UMC private treatment records from May 2001 to February 2008 are negative for complaints, diagnosis, and treatment of an upper back condition and neck stiffness.  

A June 2001 record lists the Veteran's chief complaint as fatigue.  It was noted that the Veteran has a history of difficult-to-control hypertension since the 1970s and was hospitalized for a hypertensive crisis in September 2000.  Since September 2000 and after the hospitalization, the Veteran has developed excessive fatigue.  It was noted that the Veteran had a history of GBS in 1980.  The Veteran's spouse complained that the Veteran had a heavy history of snoring.  The assessment was fatigue of unclear etiology.  It was considered that the fatigue might be secondary to the Veteran's blood pressure medications.  The Veteran was scheduled for a sleep study.

A September 2001 record states a sleep study showed mild to moderate sleep apnea.  

Two June 2005 records state that the Veteran's only real complaint is fatigue.  It was noted that there were many components contributing to his fatigue.  He was diagnosed with sleep apnea, but did not tolerate his continuous positive airway pressure (CPAP) therapy well.  He had a diagnosis of thalassemia minor, but it was felt that his hemoglobin level was not so low as to be contributing to the fatigue.  Stress and the Veteran's medications were also listed as contributing to his fatigue.

Similarly, a July 2005 record attributes the Veteran's fatigue primarily to depression due to having to leave Venezuela as a result of a changing political climate and to significant financial loss.  A secondary cause was not getting enough sleep.  A third cause was listed as the Veteran's medications.

An October 2006 polysomnography report shows moderately severe sleep apnea.  

An October 2006 note shows the Veteran had a history of GBS in 1980, with initial symptoms that included paraplegia and right-sided weakness.  It was also noted that the symptoms had completely resolved since that time.  

At the May 2012 VA examination for migraine headaches, the Veteran reported that he developed a malady of symptoms while in service, but only specifically reported migraine headaches.  He also reported that he was diagnosed with severe hypertension (230/110) when he was 40 years old and was prescribed massive doses of antihypertensive medications.  The examination report is negative for complaints, diagnosis, and treatment for an upper back condition, neck stiffness, fatigue, sleep apnea, or any type of neurological disorder, including GBS. 

At a May 2012 VA examination for mental disorders, the Veteran reported "several neurological" problems in the early 1990s, and also bouts with GBS and chronic fatigue.

VA treatment notes from October 2007 to September 2013 are negative for complaints, diagnosis, and treatment of an upper back condition, neck stiffness, and fatigue.  They show ongoing treatment for hypertension and sleep apnea and a history of GBS.  

In his March 2013 Notice of Disagreement, the Veteran stated that he was discharged from the ROTC program due to aggravation of an upper back condition.  

At his May 2015 Board hearing, the Veteran testified that he is only able to walk about one or two blocks.  The Veteran also reported that he is suffering from chronic disease, but was not specific as to the diseases.  The Veteran stated he is on multiple medications.  He listed three medications, but did not state why those medications are prescribed for him. 
	
The May 2015 VA list of the Veteran's diagnoses shows that, as relevant to this appeal, the Veteran is being actively treated for hypertension and obstructive sleep apnea.  It also includes a history of GBS diagnosed in 1980.  The physician suggests residual chronic muscle weakness in the Veteran's lower back muscles and lower legs and a history of Landry's ascending paralysis are associated with the Veteran's past GBS.  However, none of the Veteran's treating physicians attribute the Veteran's current muscle weakness in his lower back and legs to his past GBS.  The list is negative for diagnoses pertaining to an upper back condition, neck stiffness, and chronic fatigue. 

Analysis- Upper Back Condition and Chronic Fatigue

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board finds that the most probative evidence indicates that the Veteran is not currently diagnosed with an upper back condition or chronic fatigue.  As noted above, service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

The competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with an upper back condition.  All post-service medical records are negative for any complaints or diagnosis of an upper back condition, including any complaints or diagnosis pertaining to the neck.

Similarly, the competent medical evidence of record does not demonstrate that the Veteran has been diagnosed with chronic fatigue during the period on appeal, which commenced in January 2012.  VA treatment records from October 2007 to September 2013 are negative for complaints, diagnosis, and treatment for fatigue.  The Board notes that private treatment records prior to the period on appeal show the Veteran was being treated for fatigue.  However, none of the private physicians attributed the Veteran's fatigue to his military service.  Rather, the fatigue was attributed to stress, depression, not getting enough sleep, and the Veteran's medications.  Also, these notations of fatigue are considered remote to the current claim.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

The Board acknowledges that the Veteran has asserted that he had an upper back condition and chronic fatigue that began in service, and has intimated that he has experienced them since then.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, an upper back condition and chronic fatigue can have many causes and require medical testing to diagnose and medical expertise to determine their etiology.  The specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, even assuming for the sake of argument that the Veteran does currently have an upper back condition and chronic fatigue, which the Board does not concede, the Board finds that the Veteran is not competent to diagnose their onset or etiology.

In sum, after consideration of the lay and medical evidence of record, the Board finds that the competent and probative medical evidence shows that the Veteran is not currently diagnosed with an upper back condition or chronic fatigue.  There is also no probative competent evidence linking any back condition or chronic fatigue disorder to the Veteran's military service.  Accordingly, service connection for an upper back condition and chronic fatigue is not warranted on any basis.  See 38 C.F.R. § 3.303 (2015).

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis- Sleep Apnea, Hypertension, and Residuals of GBS

The Board finds that there is no persuasive medical evidence or credible lay evidence showing that the Veteran suffered from sleep apnea, hypertension, or residuals of GBS during service.  Rather, the most probative evidence supports the conclusion that the Veteran's sleep apnea, hypertension, and GBS did not manifest until decades after service.

Service treatment records show no complaints, diagnosis, or treatment of sleep apnea, hypertension, or any type of neurological disorder, including GBS.  The most probative medical evidence shows diagnosis of sleep apnea in 2001, hypertension in the 1970s, and GBS in 1980.  The Board emphasizes these significant gaps between discharge from active duty service in 1949 and diagnosis of approximately 50 years for sleep apnea, 20 years for hypertension, and 30 years for GBS.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," as a factor in resolving a claim).  In addition, none of the VA or private physicians attribute the Veteran's sleep apnea, hypertension, or GBS to his military service.

In addition, there is no credible evidence of record that the Veteran's hypertension manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  As noted above, the showing of a chronic disease in service requires a reliable diagnosis of the chronic disease while in service.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  The first evidence of hypertension was not until the 1970s, more than 20 years after separation from service.  Thus, service connection on a presumptive basis for a chronic disease is not warranted.  

In regard to continuity of symptoms, the Board finds that the Veteran's hypertension is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of hypertension in service or continued hypertension after service, service connection based on continuity of symptomatology is not warranted either. 

The Board acknowledges the Veteran's assertions that his sleep apnea, hypertension, and GBS began in service.  The Veteran is competent to describe symptoms of sleep apnea, hypertension, and GBS, as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also acknowledges the Veteran's assertions that his sleep apnea, hypertension, and GBS are due to in-service exposure to high frequency voltage power lines and high frequency radios.  However, although the record was left open to receive studies to support this theory, neither the Veteran nor his representative submitted any such studies.

The Veteran has not specifically alleged that he was medically discharged from the ROTC program in 1950 due to sleep apnea, hypertension, or GBS.  The only opinion supporting the Veteran's claims consists of his own statements.  In this regard, sleep apnea, hypertension, and GBS can have many causes and require medical testing to diagnose and medical expertise to determine their etiology.  Again, the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds that the Veteran is not competent to diagnose their onset or etiology.

After consideration of the lay and medical evidence of record and the lack of a positive nexus opinion connecting the Veteran's sleep apnea, hypertension, and GBS to his service, the Board finds that the preponderance of the evidence indicates that the Veteran's sleep apnea, hypertension, and GBS were not shown in service and that his hypertension did not manifest within one year of separation from service.  Moreover, the Veteran's sleep apnea, hypertension, and GBS have not been shown by competent and probative evidence to be otherwise etiologically related to his active service.  Accordingly, service connection for sleep apnea, hypertension, and GBS is not warranted on any basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received sufficient to reopen a claim for entitlement to service connection for migraine headaches, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios, the appeal, is denied.

Entitlement to service connection for an upper back condition, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios, is denied.  

Entitlement to service connection for chronic fatigue, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios, is denied.  

Entitlement to service connection for sleep apnea, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios, is denied.  

Entitlement to service connection for hypertension (claimed as high blood pressure), to include as due to in-service exposure to high frequency voltage power lines and high frequency radios, is denied.  

Entitlement to service connection for residuals of Guillain-Barre Syndrome, to include as due to in-service exposure to high frequency voltage power lines and high frequency radios, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


